UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-4192



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ERNEST DRAYTON, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. W. Earl Britt, Senior Dis-
trict Judge. (CR-95-4-BR)


Submitted:   July 13, 2000                 Decided:    July 20, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Janice McKenzie Cole, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ernest Drayton, Jr., appeals the revocation of his supervised

release term and the district court’s imposition of a ten-month

imprisonment sentence with a thirty-six month supervised release

term.    At the revocation hearing, Drayton admitted to one of the

three charged violations of the conditions of his supervised re-

lease term.     On appeal, Drayton claims that the district court

violated 18 U.S.C.A. § 3553(c) (West Supp. 2000), by failing to

state its reasons for the sentence imposed. Because Drayton failed

to object in the district court to the sentence or the manner in

which it was imposed, we review his claim for plain error.      See

United States v. Olano, 507 U.S. 725, 731 (1993).

     Our review of the record reveals that the district court made

findings of fact regarding each violation of supervised release,

and that it considered the applicable guidelines provisions,* as

well as Drayton’s recidivist tendencies in imposing sentence.   Ac-

cordingly, we find that there was no plain error in the district

court’s compliance with the applicable statutory provisions.    See

United States v. Davis, 53 F.3d 638, 642 (4th Cir. 1995).        We

dispense with oral argument because the facts and legal contentions




     *
         See Chapter 7 of the Sentencing Guidelines.


                                  2
are adequately presented in the materials before the Court and

argument would not aid the decisional process.




                                                      AFFIRMED




                                3